Citation Nr: 1816110	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left wrist degenerative joint disease (DJD) with residual scar.  

2.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome (CTS) of the left wrist.  

3.  Entitlement to an effective date prior to December 11, 2013, for the grant of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 (with notification in September 2011) and January 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran, in Atlanta, Georgia, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

In his March 2016 Form 9 substantive appeal, the Veteran requested a second Board hearing regarding his claim for an earlier effective date for the grant of TDIU.  
In December 2017, the Board denied that request and afforded the Veteran 30 days to submit evidence and argument in support of his appeal.  

This case was previously before the Board in February 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding ankylosis of the left wrist.  

2.  The weight of the competent and probative evidence is against finding a scar of the left wrist that is painful, unstable, or covers an area of at least 39 square centimeters.  

3.  The competent and probative evidence is at least in equipoise as to whether CTS of the left wrist results in moderate incomplete paralysis of the median nerve.  

4.  The weight of the competent and probative evidence is against finding that the impairment caused by the Veteran's service-connected disabilities precluded substantially gainful employment, to include lost income, prior to December 11, 2013.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for left wrist DJD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 8215 (2017).  

2.  The criteria for entitlement to a separate compensable disability rating for a scar of the left wrist have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7805 (2017).  

3.  The criteria for a disability rating of 20 percent, but no higher, for CTS of the left wrist have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8515 (2017).  

4.  The criteria for entitlement to TDIU prior to December 11, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to higher ratings for his left wrist disability, evaluated as 10 percent disabling under Diagnostic Codes 7805-5215 for DJD of the left wrist with residual scar, and separately evaluated as 10 percent disabling under Diagnostic Codes 8599-8515 for mild incomplete paralysis of the median nerve.

A.  Left wrist DJD

After reviewing the relevant medical and lay evidence and applying the relevant laws and regulations, the Board finds that a disability rating in excess of 10 percent for the left wrist based on limitation of motion is not warranted.  

Diagnostic Code 5215 addresses limitation of motion of the wrist joint and allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  The Veteran has already been awarded the highest (maximum) schedular rating available under Diagnostic Code 5215.  This rating compensates for any and all limitations of motion in the wrist including from pain and other symptoms that affect function.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1995) (38 C.F.R. §§ 4.40 and 4.45 and DeLuca and Mitchell factors are moot where claimant is in receipt of the maximum schedular rating under Diagnostic Code 5215).  

Diagnostic Code 5214 allows for higher ratings for wrist limitation where ankylosis is shown.  38 C.F.R. § 4.71a, DC 5214.  An April 2011 VA examiner found no ankylosis of the left wrist.  05/03/2011, C&P Exam.  There is no other competent evidence of ankylosis of the left wrist in the record.  As such, the evidence weighs against a finding of ankylosis or approximation thereof, so Veteran is not entitled to a rating in excess of 10 percent for the left wrist based ankylosis.  See 38 C.F.R. § 4.71a, DC 5214.  

B.  Left wrist scar

The Veteran contends that he is entitled to a separate compensable disability rating for a scar of the left wrist.  

Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, instructs the rater to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

Diagnostic Code 7800 applies to scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the left wrist scar is not of the head, face, or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Code 7801 provides for a compensable rating for scars other than of the head, face, or neck that are deep and nonlinear and cover an area of at least 
o39 square centimeters.  38 C.F.R. § 4.118, DC 7801.  

Under Diagnostic Code 7802, a 10 percent evaluation is assigned for scars other than of the head, face, or neck that are superficial and nonlinear and that cover an area of at least 929 square centimeters.  A 10 percent disability evaluation represents the maximum schedular rating available under Diagnostic Code 7802.  38 C.F.R. § 4.118, DC 7802.  

Diagnostic Code 7804 provides for a compensable rating for scars which are unstable and/or painful.  38 C.F.R. § 4.118, DC 7804.  

After reviewing the relevant medical and lay evidence and applying the relevant laws and regulations, the Board finds that a separate compensable disability rating for a scar of the left wrist is not warranted.  

The weight of the competent and probative evidence demonstrates that the Veteran has a linear scar of the left wrist that measures three to four centimeters in length, and which is not unstable or painful.  03/18/2016, C&P Exam; 01/14/2013, 
VA Examination; 05/03/2011, C&P Exam.  The April 2011 VA examiner described the scar as superficial with no underlying tissue damage and which does not limit the Veteran's motion.  The Board acknowledges that the January 2013 VA examiner noted a scar that is painful, unstable, and/or at least 39 square centimeters in the peripheral nerves disabilities benefits questionnaire (DBQ).  However, in the January 2013 scars examination, the VA examiner stated that there are no scars that are painful, unstable, and/or at least 39 square centimeters.  In its February 2016 remand section, the Board noted this inconsistency and requested additional development.  The additional development has been completed and the Board assigns more weight to the detailed findings set forth in the January 2013 scars DBQ than the single marked box in the peripheral nerves DBQ by the same examiner.  Additionally, the Board finds that other pieces of competent evidence of record support this because the findings of the January 2013 scars DBQ are consistent with the April 2011 examination and examination conducted in March 2016 after the Board remand.  

The Board acknowledges that, in March 2015, the Veteran testified that there is tingling and pain associated with the scar of the left wrist.  In March 2016, a VA examiner opined that the pain and tingling described by the Veteran is more likely associated with his service-connected CTS than the residual surgical scar.  03/18/2016, C&P Exam.  The examiner's opinion is supported by an in-person examination, review of the relevant records, medical expertise, and a sufficient rationale.  The Board finds that the weight of the competent and probative evidence is against finding that the left wrist scar is painful, unstable, and/or at least 
39 square centimeters in area.  In light of the foregoing, the Board finds that the Veteran is not entitled to a separate compensable rating for his left wrist scar.  The Board further notes that the Veteran's evaluation under Diagnostic Code 8515 compensates him for his symptoms of pain and tingling, as discussed next, and that a separate rating based on those symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

C.  Left CTS

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the median nerve, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating for the minor hand and a 
30 percent rating for the major hand; and severe incomplete paralysis warrants a 
40 percent rating for the minor hand and a 50 percent rating for the major hand.  Complete paralysis warrants a 70 percent rating for the major hand and a 60 percent rating for the minor hand, and is evidenced by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.N.4.c.  

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 20 percent, but no higher, for left CTS is warranted.

An October 2010 treatment note reflects significant weakness of the left grip without atrophy, and numbness and tingling of the left arm.  02/22/2016, Medical-Non-Government.  

An April 2011 VA examination reflects the Veteran's reported symptoms of pain, tingling, numbness, and weakness, with flare-ups occurring as often as seven times per day, during which he is unable to grip or hold anything.  The Veteran reported that he was incapacitated for 12 days due to symptoms of the left wrist disability in 2011.  05/03/2011, C&P Exam.

In January 2013, a VA examiner noted moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation for light touch in the hands/fingers, but no constant or intermittent pain.  Grip strength was determined to be 3/5, and the remaining muscle strength testing was normal with no evidence of atrophy.  Based on the foregoing, the examiner opined that the Veteran's CTS results in mild incomplete paralysis of the median nerve.  01/14/2013, VA Examination.  

An August 2014 evaluation indicated that CTS limits the Veteran's ability to carry objects weighing more than 15 pounds.  09/22/2014, Third Party Correspondence.  

In March 2015, the Veteran testified that he has constant tingling in his left hand and almost solely uses his right hand to pick up objects as he is unable to perform such tasks as using a twist screwdriver with his left hand.  03/09/2015, Hearing Testimony.  

In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran has moderate incomplete paralysis of the median nerve of the non-dominant arm, warranting a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8515.  Specifically, the Board notes that the award of a higher rating is based, at least in part, on the competent medical and lay evidence of decreased grip strength of the left hand.  

A higher rating based on paralysis of the left median nerve is not warranted, as the Board finds that the weight of the competent and probative evidence is against finding complete or severe incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8515.  The 20 percent rating assigned herein contemplates the symptoms of weakness and decreased grip strength reported by the Veteran.  See VBA Adj. Manual M21-1, III.iv.4.N.4.c.  In fact, the Veteran's representative argued that the Veteran's symptoms more nearly approximate moderate incomplete paralysis.  03/09/2015, Hearing Testimony.  Nor does the competent and probative evidence supporting finding symptoms which would warrant a higher rating under a different diagnostic code, as the evidence does not demonstrate loss of reflexes or atrophy.  See 05/03/2011, C&P Exam; 01/14/2013, VA Examination.  Indeed, the introduction to the section on rating diseases of the peripheral nerves states that the maximum rating which may be assigned for neuritis of the median nerve not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, or for neuralgia, is moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  See 38 C.F.R. § 4.124a.  The benefit of the doubt has been applied as applicable to the entire period on appeal.  


II.  Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of January 7, 2010, the Veteran's service-connected disabilities combined for a 70 percent disability rating, thus satisfying the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his or her level of education, special training, and previous work experience, but not to his or her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

A TDIU awards serve an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated. Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful employment prior to December 11, 2013.  The fact remains that the Veteran was employed with compensation despite being on leave status.  The Board does not find that such employment constitutes marginal employment nor employment in a protected environment.  The Board acknowledges that the Secretary, as of this decision, has not defined "protected environment."  
See MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/protect (defining "protect" primary as "to cover or shield from exposure, injury, damage, or destruction") (last visited Sept. 14, 2017); see also MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/environment (defining "environment" primary as "the circumstances, objects, or conditions by which one is surrounded"). As such, this is at the Board's discretion on a case-by-case basis.

The evidence demonstrates that the Veteran was employed full-time with the United States Postal Service until August 2014, at which time his application for disability retirement was approved.  See 08/13/2014, VA 21-8940; 09/04/2014, VA 21-4192.  The Veteran contends that although he was employed full-time, an earlier effective date for the grant of TDIU should be assigned because his service-connected disabilities resulted in a significant number of absences from work, forcing him to use annual and sick leave, and that he was able to retain his job because he took leave pursuant to the Family and Medical Leave Act (FMLA).  In other words, the Veteran contends that he effectively had marginal employment prior to December 11, 2013.  The Board acknowledges that the Veteran's service-connected disabilities resulted in numerous absences from work prior to December 11, 2013, but notes that the Veteran was being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In other words, the purpose of TDIU is to compensate those veterans who are unable to maintain gainful employment due to their service-connected disabilities, as they are otherwise unable to earn a living.  See 38 C.F.R. § 4.16(b).  However, here, the Veteran was employed full-time until August 2014, and was able to utilize paid sick and annual leave so that he was compensated for his absences from work due to his service-connected disabilities until being placed on disability retirement in August 2014.  See 03/09/2015, Hearing Testimony; 08/13/2014, Third Party Correspondence.  In this regard, the VA Form 21-8940, dated in July 2014, reflects that the Veteran remarked that he was able to work part time with accommodations.  Even so, the same form indicates that he had earned income in excess of $38,000.00 in the past 12 months.  The Board notes that the poverty threshold for one person in 2014 was $12,316 and only slightly higher with dependents.  See VBA Adjudication Manual, M21-1, IV.ii.2.F.9.a. and b.  The record reflects that the Veteran, even though not working, did not have lost income.  

Because the evidence demonstrates that the Veteran had substantially gainful employment prior to December 11, 2013, an earlier effective date for the grant of TDIU is denied.  


ORDER

A disability rating in excess of 10 percent for left wrist DJD with residual scar is denied.  

A disability rating of 20 percent, but no higher, for carpal tunnel syndrome of the left wrist is granted.  

An effective date prior to December 11, 2013, for the award of TDIU is denied




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


